Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 1 of 14 PageID# 145



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


      AMERICAN CHEMICAL SOCIETY,

             Plaintiff,

      v.                                                Civil Action No. 19-cv-823-RDA-TCB

      ACSMOBILE.ORG,

             Defendant.


             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

           Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff American Chemical

 Society (“Plaintiff” or “ACS”), by counsel, submits this Memorandum in Support of its Motion

 for Default Judgment on its claim under the Federal Anti-Cybersquatting Consumer Protection

 Act against the Internet domain name ACSMobile.org (the “Domain Name”), and in support

 thereof states as follows:

 I.        INTRODUCTION

           ACS has filed a Motion with this Court under Federal Rule of Civil Procedure 55(b) for a

 default judgment transferring to it control of the Domain Name. The Domain Name is

 confusingly similar to and/or dilutive of Plaintiff’s ACS Marks, which were distinctive and/or

 famous at the time that the Domain Name was registered, and which remain distinctive and

 famous today. The Domain Name was registered by a registrant that lacks any rights or other

 interest in such Domain Name. The Domain Name was registered in bad faith and/or was being

 used in bad faith without permission from Plaintiff prior to this Court’s preliminary injunction

 order rendering the Domain Name non-functional.
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 2 of 14 PageID# 146



        By its default, the Defendant Domain Name has conceded the truth of the allegations of

 Plaintiff’s Complaint for cybersquatting. There is no genuine issue of fact remaining in this suit,

 and default judgment should be entered against the Domain Name providing ACS with the

 requested relief – transfer of the Domain Name to ACS.

 II.    FACTUAL BACKGROUND

        A.      Plaintiff ACS And Its Trademark Rights

        Founded over 140 years ago, Plaintiff ACS was chartered by Congress as a federal

 corporation in 1938. Compl. ¶ 3, ECF No. 1. In designating ACS as a federal corporation,

 Congress provided, "That the objects of the incorporation shall be to encourage . . . by its

 meetings, professional contacts, reports, papers, discussions, and publications, to promote

 scientific interests and inquiry, thereby fostering public welfare and education, aiding the

 development of our country's industries, and adding to the material prosperity and happiness of

 our people." Id.

        ACS began publication of articles reporting on chemical research with the Journal of the

 American Chemical Society in 1879. Id. at ¶ 12. Today, ACS has 185 local sections, more than

 150,000 members, and publishes over 50 peer-reviewed journals with cutting-edge articles

 across a broad spectrum of scientific disciplines. Id. The quality, breadth, and scope of ACS’s

 journals are unparalleled, stretching across chemistry, physics, and biology. Id. at ¶ 13. Every

 year, over 100,000 authors and their research teams from the community of scientists worldwide

 submit their work for consideration in these journals. Id. Last year, ACS published more than

 45,000 of the most significant submissions. Id. In addition, ACS publishes an array of eBooks,

 spanning the gap between discoveries published in patents and journals. Id. at ¶ 14. These peer-

 reviewed eBooks contain essential research conducted by the world’s leading scientists across all

 disciplines and applications. Id. The ACS eBooks now include more than 1,600 eBooks

                                                  2
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 3 of 14 PageID# 147



 developed from ACS-sponsored symposia and written by chemistry’s brightest minds. Id. ACS

 publishes approximately 35 new eBooks each year. Id.

        As one of the first publishers to provide online editions of its journal content, ACS has

 always been at the forefront in the publication of peer-reviewed scientific articles. Id. at ¶ 15.

 Today, virtually all ACS publications are disseminated digitally via electronic licenses over the

 internet. Id. ACS journals and eBooks reside on the publications platform of the ACS website,

 ACS.org. Id. Furthermore, ACS previously owned the ACSMobile.org domain, which it used to

 distribute mobile optimized content. Id. Last year, some 32 million unique visitors came to the

 ACS publications platform, performed 99 million searches, and made 133 million separate article

 requests. Id.

        Noted for their high quality, rapid time to publication, as well as seminal and prevalent

 citation in future research, ACS journals and eBooks are accessible to authorized users/viewers

 at more than 5,000 academic, business, and corporate institutions worldwide. Id. at ¶ 16. In

 addition, the Society’s 150,000+ members have specified electronic access to articles from ACS

 journals and eBooks as a benefit of membership. Id. In short, ACS provides the global scientific

 community with cutting-edge research from some of the most trusted and most cited, peer-

 reviewed publications in the chemical and related sciences. Id. at ¶ 17.

        ACS promotes and provides its publications to consumers through use of distinctive ACS

 formative titles that have been registered with the United States Patent and Trademark Office

 (collectively the “ACS Marks”). Id. at ¶ 18. The ACS Marks are conclusive or prima facie

 evidence of the validity of the marks and of ACS’s exclusive right to use the marks in

 association with the registered goods/services throughout the United States. Id. A schedule




                                                   3
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 4 of 14 PageID# 148



 identifying certain of the trademark registrations for the ACS Marks is attached to the Complaint

 as Exhibit B. Id. at ¶ 19 & Ex. B.

        Among the registered ACS Marks, the ACS MOBILE mark is registered on the Principal

 Trademark Register of the U.S. Patent and Trademark Office under incontestable Registration

 Number 4066681. Id. at ¶ 20 & Ex. C. The ACS (and Design) mark is registered on the

 Principal Trademark Register of the U.S. Patent and Trademark Office under incontestable

 Registration Number 1082875. Id. at ¶ 21. The ACS word mark is also registered on the

 Principal Trademark Register of the U.S. Patent and Trademark Office under Registration

 Number 4760116. Id. at ¶ 22.

        ACS’s incontestable federal registration of the ACS MOBILE and ACS Marks are

 conclusive evidence of the validity of the marks, ACS’s ownership of the marks, and of ACS’s

 exclusive right to use the marks in U.S. Commerce. Id. at ¶ 24; 15 U.S.C. § 1115(b).

        B.      Defendant Domain Name

        The owner of the Domain Name is unknown and is not identified in the WHOIS

 database. Compl. at ¶ 6. The Defendant Domain Name represents an unauthorized colorable

 imitation of the ACS Marks, consisting of ACS’s registered, incontestable ACS MOBILE Mark

 with the mere addition of the generic .ORG top-level domain. Id. at ¶ 25. The use of close

 approximations of the ACS Marks within the Defendant domain name is without authorization

 from ACS. Id. at ¶ 27.

        C.      The Instant Proceeding

        Plaintiff filed this action against Defendant Domain Name on June 21, 2019. See ECF

 No. 1. ACS seeks the transfer of the Domain Name to ACS for violation of the Federal Anti-

 Cybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d)(1).



                                                 4
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 5 of 14 PageID# 149



        On July 5, 2019, ACS provided the registered owner of the Defendant Domain Name

 with notice of the alleged violation and a copy of the Complaint. See 7/5/2019 Declaration of

 Alexander B. Owczarczak (ECF No. 8-1) ¶ 6 & Attach. 1. The notice was sent to the postal

 address provided in the domain name registration record for the Domain Name. Id.

        On July 5, 2019, ACS filed a Motion for Service by Publication. See ECF Nos. 6–8. On

 July 11, 2019, the Court granted ACS’s Motion and ordered ACS to publish the Order providing

 notice to the Defendants in The Washington Post or The Washington Times once within fourteen

 (14) days after the entry of the Order. See ECF No. 20. The Order further directed ACS to file a

 declaration within twenty (20) days after the entry of the Order describing the steps that ACS had

 taken to comply with the Order. Id.

        ACS caused the Order of Service by Publication to be published in The Washington

 Times on July 15, 2019. See 7/16/2019 Declaration of Alexander B. Owczarczak (ECF No. 25).

 ACS filed its declaration describing compliance with the Order on July 16, 2019. Id.

        On July 5, 2019, ACS also moved for a preliminary injunction. See ECF Nos. 10, 11, 15.

 The Court held an evidentiary hearing on ACS’s motion for preliminary injunction on July 12,

 2019, and granted the motion the same day. ECF Nos. 21, 22. Pursuant to the injunction, Public

 Interest Registry placed the Defendant Domain on registryHold/serverHold status, rendering the

 Defendant Domain non-resolving.

        On August 7, 2019, the Clerk entered a default against the Domain Name. See ECF No.

 29.




                                                 5
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 6 of 14 PageID# 150



 III.   ARGUMENT

        A.      This Court Has Jurisdiction to Enter Default Judgment Against the
                Defendant Domain Name.

        The Court has jurisdiction to grant Plaintiff’s motion and enter default judgment against

 the Domain Name because the Court has subject matter jurisdiction over this action as well as in

 rem jurisdiction over the Domain Name. The Court has subject matter jurisdiction over this

 action under 15 U.S.C. § 1121(a) (all federal trademark actions), 28 U.S.C. §§ 1331 (federal

 question jurisdiction), and 1338(a) (any act of Congress relating to patents, copyrights, and

 trademarks). See Compl. ¶ 8.

        This Court has in rem jurisdiction over the Domain Name pursuant to 15 U.S.C. §

 1125(d)(2)(A)(i)(I) because ACS, through due diligence, was unable to find a person who would

 have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A) by sending notice of the

 alleged violation and intent to proceed and publishing notice of the action as directed by the

 Court. Compl. ¶¶ 9, 10. In rem jurisdiction and venue are proper in this district pursuant to 15

 U.S.C. § 1125(d)(2)(C) because the .ORG domain name registry operator, Public Interest

 Registry, is in this judicial district, and the Defendant Domain Name is a .ORG domain name.

 See Compl. ¶ 11.

        B.      The Clerk Appropriately Entered Default as to the Domain Name.

        The Clerk of this Court enters a default “[w]hen a party against whom a judgment for

 affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

 affidavit or otherwise.” Fed. R. Civ. P. 55(a). The Clerk’s entry of default against the Domain

 Name was required here because, as the docket reflects, the time for filing a responsive pleading

 had passed.




                                                  6
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 7 of 14 PageID# 151



        On July 5, 2019, ACS filed a Motion for Service by Publication. See ECF Nos. 6–8. On

 July 11, 2018, the Court granted ACS’s Motion and ordered ACS to publish the Order providing

 notice to the Defendant in The Washington Post or The Washington Time once within fourteen

 (14) days after the entry of the Order. See ECF No. 20. The Order further directed ACS to file a

 declaration within twenty (20) days after the entry of the Order describing the steps that ACS had

 taken to comply with the Order. Id.

        ACS caused the Order of Service by Publication to be published in The Washington

 Times on July 15, 2019. See 7/16/2019 Declaration of Alexander B. Owczarczak (ECF No. 25).

 ACS filed its declaration describing compliance with the Order on July 16, 2019. Id. The

 Defendant Domain Name has failed to answer or otherwise respond to Plaintiff’s Complaint.

        These facts, supported by the uncontroverted declarations filed in this action, clearly

 demonstrate that the Defendant Domain Name (and anyone acting on its behalf) had constructive

 notice (if not actual notice) of this suit, yet failed to enter an appearance or otherwise defend this

 action. Therefore, the Clerk appropriately entered default as to the Defendant pursuant to Rule

 55(a) of the Federal Rules of Civil Procedure.

        C.      Plaintiff is Entitled to a Default Judgment Against Defendant.

        By failing to appear or otherwise defend against the Complaint, Defendant is deemed to

 have admitted every allegation therein, and the Court must only determine whether the

 Complaint properly states a claim for relief. See GlobalSantaFe Corp. v. Globalsantafe.com,

 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003). This Court should conclude that Defendant has

 admitted the well-pled allegations set forth in Plaintiff’s Complaint that establish Plaintiff’s

 entitlement to a transfer of the Domain Name. See Agri-Supply Company, Inc. v.

 Agrisupply.com, 457 F. Supp. 2d 660, 664 (E.D. Va. 2006).



                                                   7
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 8 of 14 PageID# 152



        The ACPA provides that a person is liable to a trademark owner if that person has a bad

 faith intent to profit from the trademark owner’s mark and the person registers, traffics in, or uses

 a domain name that is identical or confusingly similar to or dilutive of that mark. 15 U.S.C. §

 1125(D)(1)(a); see also Central Source LLC v. annualcreditreport.com, 2014 WL 3811162 at * 6

 (E.D. Va. Aug. 1, 2014) (citing People for the Ethical Treatment of Animals v. Doughnet, 263

 F.3d 359, 367 (4th Cir. 2001) (hereinafter Fundacion I)); Agri-Supply Co., Inc., 457 F. Supp. 2d

 at 662-63. The Complaint pleads both that the Domain Name is confusingly similar to ACS’s

 distinctive and/or famous ACS Marks, including multiple incontestable marks, and that the

 registration and use of the Domain Name was in bad faith. See Compl. ¶¶ 25, 26, 29–33, 38.

        1.      The Distinctiveness of the ACS Marks.

        The ACS Marks are distinctive and famous and were distinctive and famous at the time

 of registration of the Domain Name. 15 U.S.C. §§ 1125(d)(1)(B)(i)(IX). Since at least as early

 as 1923, ACS has used the ACS Marks in interstate commerce to provide its publications

 containing cutting-edge scientific research. Compl. ¶¶ 3, 12–24. Through promotion of the

 publications and other services provided under the ACS Marks by ACS, the ACS Marks have

 become famous and/or distinctive throughout the United States in connection with ACS’s

 publications and services. Consumers have come to distinguish and recognize the legitimacy of

 ACS’s publications and services as a result of the use and widespread promotion of the ACS

 Marks. ACS’s incontestable federal registration for the ACS MOBILE and ACS Marks is

 conclusive evidence of the validity of the marks, ACS’s ownership of the marks, and of ACS’s

 exclusive right to use the marks in U.S. Commerce. Id. at ¶ 24; 15 U.S.C. § 1115(b). This Court

 has previously recognized the distinctiveness and validity of the ACS Marks. See, e.g.,

 American Chemical Society v. John Does 1-99, 17-cv-00726-LMB-JFA ECF No. 36 (Nov. 3,



                                                  8
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 9 of 14 PageID# 153



 2017) (granting motion for default judgment in favor of ACS on copyright and trademark

 claims).

        2.       The Defendant Domain Name Is Confusingly Similar to the ACS Marks.

        The Defendant Domain Name is confusingly similar to the ACS Marks pursuant to 15

 U.S.C. §§ 1125(d)(1)(A)(ii)(I). Under the ACPA, courts look to the facial similarity of the

 domain to the relevant marks to determine confusing similarity. Coca-Cola Co. v. Purdy, 382

 F.3d 774, 783 (8th Cir. 2004) (“It is the challenged domain name and the plaintiff's mark which

 are to be compared.”). The confusing similarity standard is satisfied when a domain name is

 virtually identical to the plaintiff’s mark. See Agri-Supply Co., 457 F. Supp. 2d at 663.

        The Defendant Domain Name closely resembles Plaintiff’s ACS MOBILE mark,

 including the entire mark while merely adding the generic .ORG top-level domain to the end.

 See, e.g, Montblanc-Simplo GMBH v. Montblanc-outlet.co, 2016 WL 9175602 (E.D. Va. Oct.

 12, 2016). The mere addition of a top-level domain signifier, such as .ORG, to a protected

 trademark does not diminish the confusing similarity. See Investools, Inc. v. Investtools.com,

 No. 1:06-cv-210, 2006 WL 2037577, at *3 (E.D. Va. July 17, 2006) (citing Brookfield

 Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036, 1055 (9th Cir. 1999)); Nissan Motor

 Co. v. Nissan Computer Corp., 204 F.R.D. 460, 466-67 (C.D. Cal. 2001) (“[A]ny permutations

 one may derive from adding a top-level domain . . . to the second-level domain ‘nissan’ are

 indistinguishable as a matter of law”). Thus, it is clear that the Domain Name is confusingly

 similar to the ACS Marks and there is a bad faith intent to profit from the similarity of the

 Domain Name to the ACS Marks as discussed below.

            3.   The Registrant’s Bad Faith.

        The ACPA lists several non-determinative factors that a court may consider when

 determining bad faith, including a defendant’s intellectual property rights in the domain name;
                                                  9
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 10 of 14 PageID# 154



 the extent to which the name consists of the defendant’s legal name; a defendant’s bona fide

 noncommercial or fair use of the mark in a site accessible under the domain name; a defendant’s

 intent to divert consumers from the mark owner’s website in such a way that could harm the

 goodwill of the mark; and a defendant’s provision of misleading or false contact information

 when applying for registration of the domain name. 15 U.S.C. §§ 1125(d)(1)(B)(i)(I), (II), (IV),

 (V), (VII). “The factors are given to courts as a guide” and need not be exhaustively considered

 in every case. Lamparello v. Falwell, 420 F.3d 309, 319-20 (4th Cir. 2005).

        Here, the facts support a finding of bad faith by the registrant of the Defendant Domain

 Name. The registrant has no apparent intellectual property rights in the Domain Name, which

 differs only by the addition of the generic .ORG top-level domain to Plaintiff’s registered,

 incontestable ACS MOBILE Mark. See Compl. ¶¶ 6, 18–23; 25; 26; 15 U.S.C. §§

 1125(d)(1)(B)(i)(I); see also Fundacion I, 2014 WL 3811162 at *7. Given the nature of the ACS

 Marks, the Defendant Domain Name does not appear to reflect the legal name(s) of the

 registrant. Compl. ¶ 38; 15 U.S.C. §§ 1125(d)(1)(B)(i)(II); Fundacion I, 2014 WL 3811162 at

 *8. On July 5, 2019, ACS provided the owner of the Defendant Domain Name registration with

 a copy of the Complaint and notice of ACS’s intent to proceed in rem under the ACPA. See

 7/5/2019 Declaration of Alexander B. Owczarczak (ECF No. 4-1) ¶ 6 & Attach. 1. The notice

 was sent to the postal address provided in the domain name registration record for the Defendant

 Domain Name. Id. Nevertheless, no one has filed a response to the Complaint on behalf of the

 Defendant Domain Name. Moreover, even upon entry of the preliminary injunction, which

 disabled the Defendant Domain Name, no one has come forward in attempt to re-enable the

 Defendant Domain Name.




                                                 10
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 11 of 14 PageID# 155



        The registrant has not engaged in bona fide noncommercial or fair use of the ACS Marks

 in a site accessible under the Domain Name. Compl. ¶¶ 22; 24–27; 15 U.S.C. §

 1125(d)(1)(B)(i)(IV). That registrant has not engaged in bona fide noncommercial or fair use of

 the ACS Marks is distinctly evident based on the fact that registrant used the Defendant Domain

 Name to display pornographic material. Compl. ¶¶ 2, 31, 34.

        The registrant of the Defendant Domain Name has registered and used the domain name

 with intent to divert consumers away from ACS’s online location at ACS.org, for commercial

 gain, by creating a likelihood of confusion as to the source, sponsorship, affiliation or

 endorsement of the Domain Name. Compl. ¶¶ 23; 28–30; 15 U.S.C. § 1125(d)(1)(B)(i)(V);

 Fundacion I, 2014 WL 3811162 at *8. It is particularly clear that the Defendant Domain Name

 was registered to divert traffic from ACS’s legitimate online locations due to the fact that the

 Defendant Domain Name was previously owned by ACS and used to display legitimate ACS

 content.

        Finally, the registrant also concealed his or her identity when registering the Defendant

 Domain Name, thus further demonstrating a bad faith intent to profit from Plaintiff’s ACS

 Marks. Compl. ¶ 36; 15 U.S.C. § 1125(d)(1)(B)(i)(VII); see Int’l Bancorp, LLC v. Societe Des

 Baines De Mer Et Du Cercle Des Estrangers A Monaco, 192 F. Supp. 2d 467, 486-87 (E.D. Va.

 2002) (finding that use of aliases “creates an atmosphere of deception” that supports finding of

 bad faith); Montblanc-Simplo GmbH v. AChatStyloMontblanc.com, No. 1:13-cv-1013, 2014 WL

 107395, at *5 (E.D. Va. Jan. 3, 2014) (finding bad faith where true identity and correct service

 address have not been provided).

        D.      The Domain Name Should Be Transferred to ACS.

        The ACPA provides that the remedy for an in rem proceeding is either the forfeiture or

 cancellation of the domain name or the transfer of the domain name to the owner of the mark. 15
                                                  11
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 12 of 14 PageID# 156



 U.S.C. § 1125(d)(2)(D)(i). The domain name registry for the Defendant Domain Name is

 maintained by Public Interest Registry within this judicial district and is thus subject to the

 Court’s jurisdiction. Accordingly, the Court may properly enter a default judgment and order the

 .ORG domain name registry and any relevant domain name registrar(s) to transfer ownership of

 the Defendant Domain Name to Plaintiff. See, e.g., America Online, Inc. v. AOL.org, 259 F.

 Supp. 2d 449, 453-55 (E.D. Va. 2003); Fundacion I, 2014 WL 3811162 at *8.

 IV.    CONCLUSION

        For the foregoing reasons, ACS respectfully requests that the Court grant this Motion for

 Default Judgment and order that Public Interest Registry, the operator of the .ORG registry,

 change the registrar of record for the Defendant Domain Name to Plaintiff’s registrar of choice,

 Network Solutions LLC, and further order that Network Solutions LLC take the necessary steps

 to have Plaintiff ACS listed as the registrant for the Defendant Domain Name. ACS further

 requests that the Court order that, upon transfer of the Defendant Domain Name to Plaintiff’s

 registrar of choice, Network Solutions LLC, the Preliminary Injunction entered on July 12, 2019

 be automatically dissolved so that the Domain Name, once transferred to ACS, will be operable.

 See, e.g., Richemont Int’l SA v. Chen, Case No. 12-cv-6689, ECF No. 23 at 7 (S.D.N.Y. Sept. 25,

 2012) and ECF No. 33 at 7 (S.D.N.Y Jan. 4, 2013) (granting temporary restraining order

 requiring deactivation of domain names and transferring same to plaintiff upon entry of default

 judgment).


        Dated: August 13, 2019                  By:       /s/ Attison L. Barnes, III
                                                       Attison L. Barnes, III (VA Bar No. 30458)
                                                       David E. Weslow (pro hac vice)
                                                       Alexander B. Owczarczak (pro hac vice)
                                                       WILEY REIN LLP
                                                       1776 K St. NW
                                                       Washington, DC 20006
                                                       (202) 719-7000 (phone)

                                                  12
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 13 of 14 PageID# 157



                                           (202) 719-7049 (fax)
                                           abarnes@wileyrein.com
                                           dweslow@wileyrein.com
                                           aowczarczak@wileyrein.com

                                           Counsel for Plaintiff
                                           American Chemical Society




                                      13
Case 1:19-cv-00823-RDA-TCB Document 32 Filed 08/13/19 Page 14 of 14 PageID# 158



                                CERTIFICATE OF SERVICE

       I, Attison L. Barnes, III, hereby certify that on August 13, 2019, I electronically filed the

    foregoing by using the CM/ECF system. I also sent a copy to the registrant of the

    ACSMobile.org domain name c/o the registrar of the domain name.



                                                      /s/ Attison L. Barnes, III
                                                     Attison L. Barnes, III, Esq.
                                                     WILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, DC 20006
                                                     Tel: (202) 719-7000
                                                     Fax: (202) 719-7049
                                                     abarnes@wileyrein.com

                                                     Counsel for Plaintiff
                                                     American Chemical Society
